Citation Nr: 1545538	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service.

2.  Entitlement to an initial rating in excess of 30 percent for total knee arthroplasty (TKA) of the right knee.

3.  Entitlement to service connection for degenerative arthritis of the bilateral shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Navy from July 1963 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) following a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for TKA of the right knee, assigning an initial evaluation of 30 percent, and denied service connection for degenerative arthritis of the bilateral shoulders.  The Veteran timely filed his appeal.  The Veteran testified before a Decision Review Officer (DRO) in September 2010, and before the undersigned in April 2011.  Transcripts of the hearings have been associated with the Veteran's claims file.  

In March 2011, the Veteran filed an additional claim for entitlement to service connection of diabetes mellitus, type II, which the RO in Houston, Texas, denied in April 2012.  The Veteran timely filed his appeal.

The Board remanded the claims of TKA of the right knee and bilateral shoulder disorder, most recently in October 2014, for further evidentiary development.  In the remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a new VA orthopedic examination with a physician, and to obtain private treatment records.  The Board specifically asked that the VA examiner consider continuity of symptomatology and the Veteran's testimony in September 2010.  The appeal must be remanded again, in part, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to an initial rating in excess of 30 percent for TKA of the right knee, are addressed in the decision below.  The issue of entitlement to service connection for degenerative arthritis of the bilateral shoulders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had bilateral TKA on October 13, 1999, and filed his claim for service connection on March 28, 2007, over seven years later.

2.  The Veteran's TKA of the right knee was manifested by minimal residuals from March 28, 2007, to December 31, 2014.

3.  The Veteran's TKA of the right knee has been manifested by intermediate degrees of residual weakness, pain or limitation of motion from December 31, 2014.

4.  Throughout the appeal period, the Veteran's TKA of the right knee has been manifested by subjective complaints of pain, instability, and weakness; objective findings reflect pain on motion, and limitation of motion limited to no worse than 115 degrees of flexion and 0 degrees of extension.

5.  The Veteran's diabetes mellitus, type II, was not shown during military service or within one year after discharge from service.

6.  The Veteran served aboard the U.S.S. Boxer (LPH-4) from July 1965 to August 1965, and was not aboard the ship when it anchored in Cam Ranh Bay on September 9, 1965.

7.  There is no evidence on record that the U.S.S. Boxer (LPH-4) used, stored, transported, or shipped herbicides, to include Agent Orange, during its tour of duty in Vietnam. 

8.  The Veteran was not exposed to Agent Orange while serving aboard the U.S.S. Boxer (LPH-4) in the summer of 1965.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for TKA of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a Diagnostic Code 5010-5055 (2015).

2.  The Veteran does not have diabetes mellitus, type II, that is the result of disease or injury incurred in, or aggravated by, active military service; diabetes may not be presumed to have been incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regards to his claim of service connection for diabetes mellitus, type II, the Veteran was sent a letter in January 2012 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

With respect to the Veteran's TKA of the right knee, the claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, military personnel records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Board notes that it remanded the case in October 2014 to obtain additional private treatment records.  These records were procured and associated with the claims file in May 2015.  Therefore, there has been compliance with the Board's directives.  See Stegall, 11 Vet. App. 268.

Additionally, the Veteran was afforded VA examinations in October 2007 and November 2011, with a July 2012 addendum addressing service connection for the bilateral shoulders disorder, and December 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient in regards to the Veteran's TKA of the right knee, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and documents that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis
Service connection for diabetes mellitus, type II

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 303; see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Nonetheless, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic, and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus, type II, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

On appeal, the Veteran has averred that he has diabetes mellitus, type II, and that his diabetes is related to military service due to his exposure to herbicides, to include Agent Orange, while stationed aboard the U.S.S. Boxer (LPH-4).  Specifically, the Veteran alleges that he "came in contact with Agent Orange in the summer of 1965 while loading the orange striped canisters on board [the ship] headed to Vietnam."  He states that a few of the canisters were leaking and he was involved in the clean up.

As an initial matter, the Board notes that the Veteran's first diagnosis of any diabetes is not until many years after service.  The Veteran was not diagnosed with or treated for diabetes mellitus during military service, nor has he claimed that the disease began in service.  Moreover, the Veteran's first diagnosis of any glucose intolerance in the claims file is in February 2008, with the first diagnosis of diabetes mellitus in April 2011.  Accordingly, the Board cannot award service connection on a presumptive basis in this case, as diagnosis of that condition was not shown to be during service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  The Board, however, will proceed with adjudication on other theories of entitlement.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board concedes that there is a current diagnosis of diabetes mellitus, type II, and therefore the first element of service connection is met.  The Board, however, finds that the claim must be denied on the basis of no in-service event, injury or diagnosis.

Service connection may be established on a presumptive basis for diabetes mellitus, type II, if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

The Veteran has averred that he was exposed to herbicides, to include Agent Orange.  If such was the case, the Board notes that diabetes mellitus, type II, is a presumptive disorder associated with such exposure and therefore service connection would be warranted in this case.  See 38 C.F.R. § 3.309(e) (2015).  

Thus, this case turns on the issue of whether the Veteran has demonstrated exposure to an herbicide during military service.  The Board finds that he has not.

As an initial matter, the Board finds that the Veteran does not qualify for "service in Vietnam."  The Board notes that the Veteran's military and personnel records do not indicate that the Veteran had actual duty or visitation in the Republic of Vietnam.  Service records show that he served in the United States throughout his military career.  Specifically, records indicate that he served on board the U.S.S. Boxer (LPH-4) from July 1965 to August 1965.  The Board concedes that the U.S.S. Boxer was docked in Vietnam on September 9, 1965; however, by that date, the Veteran had been transferred to the U.S.S. Henry L. Stimson (SSBN-655), which did not tour in the Republic of Vietnam.  Given these facts, the Board concludes that the Veteran is not presumed to have been exposed to Agent Orange or other herbicides during his period of service, as he was not on the landmass or inland waterways of the Republic of Vietnam during his military service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Next, the Board must decide whether the Veteran was nevertheless exposed to Agent Orange while serving on board the U.S.S. Boxer.  The Veteran avers that he was exposed to Agent Orange in the summer of 1965 when he was assigned to clean a spill from leaking 55-gallon canisters with orange stripes that had been loaded onto the U.S.S. Boxer.  The Board finds, and the Veteran concedes in his February 2012 statement, that in the summer and fall of 1965, the U.S.S. Boxer was a naval transport vessel for helicopters of the U.S. Army's First Cavalry Division.  

The Board notes that a May 2009 memorandum from the Joint Services Records Research Center (JSRRC) indicates that:  

JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  

With respect to the question of whether the canisters described by the Veteran specifically contained herbicides, to include Agent Orange, the Board notes that the Veteran is not competent to make such a statement.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  At no time does the Veteran indicate in his statements that he witnessed Agent Orange or any other herbicide being loaded onto the ship; to the contrary, he only states that "orange striped canisters" were loaded onto the ship.  In fact, there is no evidence of record showing that the U.S.S. Boxer carried Agent Orange or any other herbicide onboard.  Additionally, it is significant that there is evidence, in the form of the JSRRC memorandum, showing that naval ships would not have stored, tested, used or transported tactical herbicides.  Thus, the evidence establishes that there would not have been any actual herbicides loaded onto a naval helicopter transport vessel, despite the Veteran's assertions to the contrary.

Based on the foregoing evidence, the Board finds that the Veteran has not demonstrated that he was exposed to Agent Orange or other herbicides during military service.  The Board does not reach the merits of the third element of service connection at this time, as there is no in-service element on which to predicate a nexus. 

Initial Rating in excess of 30 percent for TKA of the right knee

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

The Veteran underwent bilateral TKA in October 1999 and filed his claim in March 2007.  In its January 2008 rating decision, the AOJ granted a 30 percent initial rating under Diagnostic Code 5010-5055.  In so doing, the AOJ noted that the Veteran exhibited pain on motion, stable ligaments, flexion of 120 degrees, and extension of 0 degrees.  The AOJ found that these symptoms warranted a minimal rating of 30 percent for TKA of the right knee. 

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray finding, is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis under Diagnostic Code 5003 is rated 10 percent disabling with x-ray evidence of involvement of two or more major joints, or two or more minor joint groups, and 20 percent disabling with x-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5055, for prosthetic implants, knee replacement, a 30 percent rating is warranted as a minimal rating for prosthetic replacement of the knee joint; or, for intermediate degrees of residual weakness, pain or limitation of motion, rating is to be analogous to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is warranted for one year following implantation of prosthesis.

The relevant medical evidence in this case consists of VA examinations conducted in October 2007, November 2011, and December 2014, as well as private treatment records and the Veteran's testimony at his September 2010 DRO hearing and April 2011 hearing before the undersigned. 

At the October 2007 VA examination, the examiner found that the Veteran's right knee displayed weakness, pain, and gave way occasionally, but did not show signs of stiffness, swelling, locking, fatigability, or dislocation.  The examiner noted that the Veteran claimed he suffered from flare-ups with no functional loss.  The Veteran stated that he experienced functional loss in that he could not bend at the knee, he could not sit cross-legged, and that when he fell he needed assistance to get back up.  Range of motion of the right knee was flexion of 120 degrees, with pain at 110 degrees, and extension of 0 degrees.  No additional limitation was found on repetition, and stability testing was within normal limits.  His gait was abnormal with slow, shuffling, small steps but he did not require assistive devices to ambulate.

Private treatment records from February 2008 reveal that the Veteran had done very poorly with his knee replacement and "suffer[ed] from chronic pain, marked decrease range of motion and weakness in the effected limb and joint." 

At his DRO hearing in September 2010, the Veteran testified that the knee was still in good shape and that he could walk with no pain.  He stated that his knee gave out a little bit, and that it was painful occasionally.  He reported that he felt some instability with the knee, which had caused him to fall a few times, and that he had difficulty getting back up.  He acknowledged he used a cane occasionally.  Private treatment records from June 2010 to October 2010 show that the Veteran played golf with no reported problems to his right knee.

At his April 2011 hearing before the undersigned, the Veteran testified that he had cortisone and steroid shots in his legs to manage the pain, and that he sometimes had problems with his sciatic nerve.  He stated that if he fell he needed help getting back up, and that he could not kneel without pain.  He reported he had daily pain at the knee, which affected his sleep, but that he could still get up and walk.  He stated that he used a cane or a walker occasionally.  He indicated that although he retained a lot of motion at the knee, it was unstable and weak. 

At the November 2011 VA examination, the Veteran reported he was not having any current problems with his right knee and did not suffer from any flare-ups.  He stated he had infrequent pain; he ambulated without any problems; he did not experience any instability, though he did occasionally use a cane but mostly because of his hip replacement; and that he did not require medication.  Range of motion of the right knee was flexion of 120 degrees and extension of 0 degrees, with no objective evidence of painful motion.  No additional limitation was found on repetition, and stability testing was within normal limits.  Functional loss after repetition was found to be incoordination in the right knee.  The examiner noted that the Veteran did not have pain or tenderness on palpation.  There was no x-ray evidence of patellar subluxation or any other significant findings.  The examiner noted that the Veteran did not have any residuals from the knee replacement, and that his scar from the surgery was not painful or greater than 39 square centimeters.  The examiner found that the Veteran's TKA of the right knee did not impact his ability to work.  

Private treatment records in April 2014 and May 2014 reveal that the Veteran reported no muscle aches or weakness, no joint pain or tenderness, and that he had a normal gait.  At his VA examination in December 2014, the Veteran stated that he experienced flare-ups but that he "'[rode] them out' without specifying treatment, and which [did] not debilitate him."  He reported he could still drive but that he used a cane regularly and a walker occasionally.  He indicated he was able to walk 100 meters before needing to stop, that he could not stand or sit for prolonged periods of time, and that he could not climb or descend stairs.  Range of motion was found to be flexion of 115 degrees, with pain on motion, and extension of 0 degrees.  No additional limitation was found on repetition.  The examiner noted there was no instability, swelling, effusion, laxity, or subluxation of the right knee.  The examiner found that there was no ankylosis, but that there were intermediate degrees of residual weakness, pain, or limitation of motion, and that his scar from the surgery was not painful or greater than 39 square centimeters.  The examiner found that the Veteran's TKA of the right knee impacted his ability to work in tasks that required prolonged sitting, standing, or walking over 100 meters.

After consideration of the pertinent evidence of record, the Board concludes that an initial rating in excess of 30 percent for the Veteran's TKA of the right knee for the entirety of the appeal period is not warranted.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5010-5055.

As an initial matter, the Board notes that the Veteran had TKA of the right knee on October 13, 1999, and filed his claim on March 28, 2007, well over one year after his surgery.  Therefore, the Veteran is not entitled to a 100 percent disability rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5055.  

Next, the Board notes that the November 2011 VA examiner did not find that the Veteran suffered from any residuals of the TKA of the right knee, but that the December 2014 VA examiner found that he suffered intermediate residuals.  This finding parallels the Veteran's statements that the TKA of his right knee has worsened over the years.  The Board observes that the Veteran has reported on several occasions that while the right knee has become painful, the knee replacement is still in good condition.  He indicated that he experienced pain on motion and weakness, but that he was still able to ambulate and drive.  In his most recent private treatment records in April and May 2014, he exhibited a normal gait, no instability, no muscle weakness or spasms, and no joint pain or tenderness.  The Board acknowledges that the Veteran suffers from flare-ups in his right knee, but notes that he stated that the pain did not result in additional functional loss.  These findings do not equate to severe painful motions or weakness.

Further, at all of his VA examinations, the Veteran had stability tests within normal limits, noncompensable range of motion throughout the knee, and while he experienced pain on motion, he did not have additional limitation of motion on repetition.  In addition, the Board finds that the evidence of record shows that the Veteran does not suffer from ankylosis of the right knee, does not have limitation of extension to 5 degrees or more, and does not have an impairment of the tibia and fibula of nonunion, with loose motion, which would require a brace.  See 38 C.F.R. §§ 4.17a, Diagnostic Code 5256, 5261, 5262.  

Therefore, the Board does not find that an initial rating higher than 30 percent is warranted under the rating criteria for the entirety of the appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5010-5055.  

Consideration has been given to an increased evaluation for the Veteran's TKA of the right knee under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  Under rating criteria pertaining to limitation of motion of the knee, the Board may combine rating criteria for Diagnostic Codes 5257, 5260, and 5261.  Limitation of flexion under Diagnostic Code 5060 is rated 10 percent disabling if flexion is limited to 45 degrees, 20 percent disabling if flexion is limited to 30 degrees, and 30 percent disabling if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under Diagnostic Code 5257, a 10 percent disability rating is warranted if there is slight recurrent subluxation or lateral instability of the knee, a 20 percent disability rating is warranted if there is moderate recurrent subluxation or lateral instability of the knee, and a 30 percent disability rating is warranted if there is a severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Here, the Veteran had a range of motion no worse than flexion of 115 degrees and extension of 0 degrees.  Further, none of the VA examinations or private treatment records demonstrates recurrent subluxation or lateral instability of the right knee.  Therefore, the Board does not find that a combined disability rating of Diagnostic Codes 5257, 5260, and 5261, in excess of 30 percent, is warranted.  38 C.F.R. § 4.71(a), General Rating Criteria.

Further, the Board notes that Diagnostic Codes 5258 for dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain, and effusion into the joints; 5259 for removal of the semilunar cartilage; and 5263 for genu recurvatum, are not applicable in this case.  There is no evidence that the Veteran's knee replacement has dislocated such that it would be analogous to dislocation of the semilunar cartilage.  Additionally, the Veteran has not complained of, or been diagnosed with episodes of "locking," pain, and effusion of the joints, nor has he been diagnosed with genu recurvatum in relation to his right knee disability.  Therefore, the Board will no longer address those Diagnostic Codes at this time.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5258, 5259, 5263.

The Board has considered the Veteran's contentions with regard to his claim for a higher rating for his service connected TKA of the right knee.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, a rating higher than the one already assigned is not warranted under the relevant criteria.

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an initial rating in excess of 30 percent for the Veteran's TKA of the right knee must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 34.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010-5055.  This is so for the entirety of the appeal period.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of TKA, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's TKA of the right knee.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected TKA of the right knee has otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran is currently employed full-time with VA.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  Because, however, the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service is denied.

Entitlement to an initial rating in excess of 30 percent for total knee arthroplasty (TKA) of the right knee is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the bilateral shoulders claim.

In the October 2014 remand order, the Board directed that the AOJ schedule the Veteran for a new VA examination with an orthopedic physician to obtain an opinion on whether his bilateral shoulders disorder was incurred in, or otherwise related to, his military service.  The Board specifically asked the VA examiner to consider continuity of symptomatology, to include the Veteran's testimony in September 2010 that he did a lot of overhead work and heavy lifting during his military service.  

The Veteran underwent a new VA examination in December 2014.  The examiner opined that it was less likely than not that the Veteran's bilateral shoulders disorder was directly related to service, or proximately due to or a result of the Veteran's service connected disabilities.  In his rationale, the examiner observed that there was no objective data indicating complaints or injury to the shoulders, and discussed the lack of anatomical, medical, or biomedical evidence that suggested any relationship between the Veteran's right knee disability and his bilateral shoulders condition.  The examiner did not consider continuity of symptomology, and failed to take into consideration the Veteran's September 2010 testimony, as ordered in the Board's remand.  Therefore, the Board finds that its remand directives were not properly complied with, and a remand is necessary to ensure compliance.  See Stegall, 11 Vet. App. at 268; see also Barr, 21 Vet. App. at 303.

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral shoulders disorder, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records that are not already of record with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination with an orthopedic physician.  Furnish the Veteran's file to the specialist to provide a medical nexus opinion.  The entire claims file must be made available to and reviewed by the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  All tests deemed necessary should be conducted.

After the claims file is reviewed and all necessary tests have been conducted, the examiner should offer an opinion as to whether it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disorder was incurred in service, or otherwise related to military service, or was proximately caused by, or the result of, the Veteran's service-connected disabilities. 

The examiner should also provide a medical nexus opinion on whether it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulders disorder was aggravated (a permanent increase in severity beyond natural progress of the disease) by his service-connected bilateral knee replacements and right hip replacement.

The examiner must specifically address the Veteran's lay statements, to include his September 2010 testimony, regarding the onset of symptomatology in service and continuity of symptomatology since onset.  The examiner should also address the other evidence in the claims file, to include Dr. Moore's statement in February 2007 that the Veteran's shoulders were aggravated from having to use a walker during his rehabilitation for his right hip replacement, and Dr. Liberoni's statement in February 2008 that the Veteran's bilateral shoulders disorder is proximately due to his bilateral total knee replacements and right hip replacement. 

The Board notes that the Veteran is competent to identify in-service injuries and experiences, such as pain.  The lack of contemporaneous medical records indicating treatment for his shoulders cannot be used as the sole basis for a finding that any shoulder disorder present is etiologically related to service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A rationale for all conclusions must be provided.

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for bilateral shoulders disorder.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


